Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Lev Iwashko on 12/21/21.
The application has been amended as follows: 
Claim 1	An adjustable door pull to be installed on a first surface of a door that opens an entrance through which a user can walk, the adjustable door pull comprising:
a grip attached to the first surface of the door to allow the user to pull the door open such that the user is able to walk through the entrance; and
at least one detachable standoff removably coupled around a perimeter of the grip and adjustable along an entire length of the grip to allow the grip to be attached to the first surface of the door, such that the at least one detachable standoff provides the attachment between the grip and the first surface of the door[.], the at least one detachable standoff comprising:
an attachment portion having an aperture into which the grip is inserted, and
a protruding portion, comprising:
		an offset portion to extend away from the grip in a first direction, such that the grip remains substantially parallel to the door while being set away from the attachment portion at an angle less than 180 degrees, and
an attaching leg portion to extend from the offset portion in a second direction different from the first direction to attach the protruding portion to the first surface of the door.

11.	A method of installing an adjustable door pull onto a first surface of a door, the method comprising:
sliding a first end of a grip into an aperture of a first attachment portion of a first detachable standoff to correspond to a first hole at the first surface of the door, wherein the first detachable standoff includes a first protruding portion comprising a first offset portion to extend away from the grip in a first direction, such that the grip remains substantially parallel to the door while being set away from the first attachment portion at an angle less than 180 degrees, and a first attaching leg portion to extend from the first offset portion in a second direction different from the first direction to attach the first protruding portion to the first surface of the door;
sliding a second end of the grip into an aperture of a second attachment portion of a second detachable standoff to correspond to a second hole at the first surface of the door, wherein the second detachable standoff includes a second protruding portion comprising a second offset portion to extend away from the grip in the first direction, such that the grip remains substantially parallel to the door while being set away from the second attachment portion at an angle less than 180 degrees, and a second attaching leg portion to extend from the second offset portion in the second direction different from the first direction to attach the second protruding portion to the first surface of the door;
securing the first detachable standoff and the second detachable standoff to the grip;
inserting a first through-bolt through the first hole at a second surface of the door;
screwing in the first through-bolt into the first set screw hole at to secure the first detachable standoff to the door;
inserting a second through-bolt through the second hole at the second side of the door; and
screwing in the second through-bolt into the second set screw hole to secure the second detachable standoff to the door.  

Election/Restrictions
Claims 1, 3-4 and 8-12 allowable. Claims 5-7, previously withdrawn from consideration as a result of a restriction requirement, 5/22/19 all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among inventions I, II and III, as set forth in the Office action mailed on 5/22/19, is hereby withdrawn and claims 5-7 hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: Applicant’s bent door pull is considered adjustable within the clamps in both the longitudinal and rotational directions.  The method claims are interpreted as being practiced with the structure claimed and allowed in the apparatus claims of the application.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J SULLIVAN whose telephone number is (571)270-5218. The examiner can normally be reached IFP, Typically M-Th, 8:00-6:00, regular Fr availability.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vic Batson can be reached on 5712726987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 



/VICTOR D BATSON/Supervisory Patent Examiner, Art Unit 3677                                                                                                                                                                                                        

/M.J.S/Examiner, Art Unit 3677